NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 11a0086n.06

                                           No. 08-5871

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


In re: RALPH HARTFORD KIMBRO, JR.;        )                                       FILED
PATRICIA ANN KIMBRO,                      )                                    Feb 08, 2011
                                          )                              LEONARD GREEN, Clerk
       Debtors.                           )
__________________________________________)
                                          )
HENRY E. HILDEBRAND, III,                 )                 ON APPEAL FROM THE
Standing Trustee for Chapter 13,          )                 SIXTH CIRCUIT BANKRUPTCY
                                          )                 APPELLATE PANEL
       Appellant,                         )
                                          )
              v.                          )                         OPINION
                                          )
RALPH HARTFORD KIMBRO, JR.;               )
PATRICIA ANN KIMBRO,                      )
                                          )
       Appellees.                         )
__________________________________________)

Before: MOORE and WHITE, Circuit Judges, and OLIVER, District Judge.*

       PER CURIAM. This case squarely presents a question of statutory interpretation that had

split courts nationwide and has recently been resolved by the United States Supreme Court: whether,

under a provision of the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005

(BAPCPA), an above-median-income debtor calculating his or her projected disposable income for

purposes of a Chapter 13 plan confirmation may, when using Chapter 7’s “means test,” deduct for

a vehicle’s “ownership expense” even when the debtor owns the vehicle outright and is no longer


       *
        The Honorable Solomon Oliver, Jr., United States District Judge for the Northern District
of Ohio, sitting by designation.
making payments on it. This circuit’s Bankruptcy Appellate Panel (BAP) concluded that above-

median-income debtors may claim such an expense without regard to whether they are still making

payments or they own their vehicle free and clear. In re Kimbro, 389 B.R. 518 (B.A.P. 6th Cir.

2008). The dissenting judge would have held that a vehicle ownership expense may only be claimed

if a debtor is in fact incurring such an expense. Id. at 532 (Fulton, J., dissenting). The Supreme

Court resolved the circuit dispute against the interpretation favored by the BAP. Ransom v. FIA

Card Services, N.A., 131 S. Ct. 716, 79 USLW 4020 (2011). We REVERSE and REMAND to the

BAP for reconsideration in light of Ransom.




                                                2